UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6176



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE DAVID BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-93-264-V)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie David Brown, Appellant Pro Se. Robert James Conrad, Jr.,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie David Brown appeals the district court’s order denying

his “motion to modify term of imprisonment” pursuant to 18 U.S.C.

§ 3582(c)(2) (2000).       We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.      See United States v. Brown, No. CR-93-264-V

(W.D.N.C. Dec. 24, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2